Citation Nr: 1123723	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-16 962	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of overpayment in the amount of $7,201.48.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990, and from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Milwaukee, Wisconsin.  Jurisdiction over the claims file currently resides with the RO in Nashville, Tennessee.  The Veteran testified before a Decision Review Officer at the RO in July 2010, and a transcript of that hearing is associated with the file.  


FINDING OF FACT

In May 2011, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran, through his authorized representative, to withdraw the appeal as to the issue of waiver of overpayment.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Board  received a written statement from the Veteran's authorized representative in May 2011, which requested to withdraw the appeal in its entirety, in accordance with 38 C.F.R. § 20.204(a) and (b).  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


